ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 9, 11, and 15 and the cancellation of claims 2, 5, 6, 8, 16, 17, and 19 in the response filed 9/27/21 are acknowledged.
Claims 1, 3, 4, 7, 9-15, and 18 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaclyn Schade on 11/24/21.

The application has been amended as follows: 
In the specification:
	“preferably less than eighteen or sixteen millimeter” in p. 7, lines 19-20 should be amended to recite --preferably less than eighteen, seventeen, or sixteen millimeter--

	In the claims:
Claim 1 (Currently Amended by Examiner): An earplug for attenuating sound from an outside surroundings to an ear canal, the earplug comprising: 
a housing comprising an ear tip configured to form an acoustic seal with the ear canal; and 
an acoustic canal extending straight through the housing to guide the sound from the outside surroundings to inside the ear canal, the acoustic canal comprising: 
a canal section having a first diameter that is dimensioned to fit at least partially inside the ear canal, the canal section ending at one side in a first exterior opening that is in use directed to let the sound into the ear canal, wherein another side of the canal section transitions into 
a first resonance volume starting from an end of the canal section with a second diameter that is wider than the first diameter; the acoustic canal further comprising 
a second resonance volume with a third diameter that is wider than the second diameter and ending at one side in a second exterior opening that is in use directed to the outside surroundings for receiving the sound, wherein another side of the second resonance volume is separated from the first resonance volume by a sound attenuating mesh bounding one side of each of the resonance volumes; 
wherein the acoustic canal is directed along a straight line between the second exterior opening and the first exterior opening which is oppositely facing said second exterior opening; 
wherein a combined length of the canal section and the first resonance volume, measured between the sound attenuating mesh and an edge of the first exterior opening is between one and two centimeters; 
wherein a volume of the first resonance volume is larger than a volume of the canal section; 
wherein the first and second resonance volumes form at least part of respective first and second resonance cavities separated by the sound attenuating mesh; 2 4842-2955-2636.v1van't Hof et al. - 16/471,303 
[[a]]the first resonance cavity with a first resonance peak for the sound in a first frequency range between two and five kilohertz; 
wherein the second resonance volume is configured to form [[a]]the second resonance cavity with a second resonance peak for the sound in a second frequency range between five and ten kilohertz; 
wherein the first and second resonance cavities are configured to provide the first and second resonance peaks that partially compensate attenuation of the sound attenuating mesh in a resonance frequencies range above one kilohertz.
Claim 4 (Currently Amended by Examiner): The earplug according to claim 1, wherein the acoustic canal is configured to provide at least  the first and second resonance peaks that partially counteract attenuation of the sound by the sound attenuating mesh in respective frequency ranges around the at least the first and second resonance peaks.
Claim 10 (Currently Amended by Examiner): The earplug according to claim 1, wherein the second diameter is larger than  the first diameter by a factor one-and-half or more.
Claim 13 (Currently Amended by Examiner): The earplug according to claim 1, wherein the second resonance volume is formed by a surrounding mantle section ending at one side with the sound attenuating mesh and at the opposite side in [[an]]the second exterior opening to the outside surroundings, wherein the mantle section comprises one or more additional side openings to improve directional hearing.
Claim 14 (Currently Amended by Examiner): The earplug according to claim 1, wherein the canal section is formed by a relatively narrow first tubular part covered by a flexible exterior configured to adapt its form to an entry of the ear canal, wherein the first resonance volume and[[/or]] second resonance volume are formed in a relatively wide second tubular part, 
Claim 15 (Currently Amended by Examiner): A method for attenuating sound from an outside surroundings to an ear canal, the method comprising: 
providing a housing comprising an ear tip to form an acoustic seal with the ear canal; and 
providing an acoustic canal extending straight through the housing to guide the sound from the outside surroundings to inside the ear canal, the acoustic canal comprising: 
a canal section having a first diameter that fits at least partially inside the ear canal, the canal section ending at one side in a first exterior opening that lets the sound into the ear canal, wherein another side of the canal section transitions into 
a first resonance volume starting from an end of the canal section with a second diameter that is wider than the first diameter; the acoustic canal further comprising 
a second resonance volume with a third diameter that is wider than the second diameter and ending at one side in a second exterior opening that [[is]] receives the sound, wherein another side of the second resonance volume is separated from the first resonance volume by 
a sound attenuating mesh bounding one side of each of the resonance volumes; 
wherein the acoustic canal is directed along a straight line between the second exterior opening and the first exterior opening which is oppositely facing said second exterior opening; 
wherein a combined length of the canal section and the first resonance volume, measured between the sound attenuating mesh and an edge of the first exterior opening is between one and two centimeters; 
wherein a volume of the first resonance volume is larger than a volume of the canal section; 
 at least part of respective first and second resonance cavities separated by the sound attenuating mesh; 
wherein the canal section and the first resonance volume are configured to form, in combination, [[a]]the first resonance cavity with a first resonance peak for the sound in a first frequency range between two and five kilohertz; 
wherein the second resonance volume is configured to form [[a]]the second resonance cavity with a second resonance peak for the sound in a second frequency range between five and ten kilohertz;
wherein the first and second resonance cavities provide the first and second resonance peaks that partially compensate attenuation of the sound attenuating mesh in a resonance frequencies range above one kilohertz.


Reasons for Allowance
Claims 1, 3, 4, 7, 9-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an earplug for attenuating sound from an outside surroundings to an ear canal, the earplug comprising: a housing comprising an ear tip configured to form an acoustic seal with the ear canal; and an acoustic canal, the acoustic canal comprising: a canal section having a first diameter that is dimensioned to fit at least partially inside the ear canal, the canal section ending at one side in a first exterior opening that is in use directed to let the sound into the ear canal, wherein another side of the canal section transitions into a first resonance volume starting from an end of the canal section with a second diameter that is wider than the first diameter; the acoustic canal further comprising a second resonance volume with a third diameter that is wider than the second diameter and ending at one side in a and ultimately, the specific damping profile of: the canal section and the first resonance volume being configured to form, in combination, the first resonance cavity with a first resonance peak for the sound in a first frequency range between two and five kilohertz; wherein the second resonance volume is configured to form the second resonance cavity with a second resonance peak for the sound in a second frequency range between five and ten kilohertz. While Meusseun does generally indicate that changes in geometry lead to changes in the damping profile, the instant invention claims a variety of specific features for an earplug with the particular damping profile above. One of ordinary skill in the art would not have come up with these particular features and damping profile based on Meussen’s general statement. Furthermore, fig. 3 of Meussen does not show two resonance peaks in the claimed frequency ranges. Lastly, no other reference to date has been found in the prior art that would be able to properly modify Meussen to arrive at the claimed invention. Dependent claims 3, 4, 7, and 9-14 are allowed by virtue of their dependence on independent claim 1. 
Regarding independent claim 15, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method for attenuating sound from an outside surroundings to an ear canal, the method comprising: providing a housing comprising an ear tip to form an acoustic seal with the ear canal; and providing an acoustic canal comprising: a canal section having a first diameter, a first resonance volume with a second diameter that is wider than the first diameter, a second resonance volume with a third diameter that is wider than the second diameter, wherein another side of the second resonance volume is separated from the first resonance volume by a sound attenuating mesh bounding one side of each of the resonance volumes; wherein the acoustic canal is directed along a straight line . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falco US 6,148,821 discloses in fig. 1 and col. 5, lines 51-64 an earplug 10 with a stalk 12, stem 14, and filter 60
Ochi et al. US 4,540,063 discloses in fig. 2 and col. 2, lines 24-58 an earplug 10 with a proximal member 12, distal member 14, and sound attenuation filters 34/38

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786